Title: To James Madison from William Lee, 8 March 1808
From: Lee, William
To: Madison, James



Copy
Sir,
Bordeaux March 8, 1808

The enclosed is a copy of my last respects.  The Consignees of two of our Vessels under seizure in this port have received advices from their correspondents at Paris that the Emperor instead of deciding on their cases as it was expected he would do on the 2d. inst had on that day ordered them laid over for further consideration.  I believe this information correct.
We have no intelligence respecting the operations or destination of the army of Spain that can be depended on.  Report says a considerable body of them have landed at Ceuta.  The Imperial Decree against Algiers which I have the honor to enclose may have given rise to this rumour.  The object of the landing it is said is first to prevent G Britain from receiving supplies of Corn from Barbary and then after subjecting all the States from Morocco to Egypt to plant Colonies which are to produce Cotton, Sugar, Coffee Tobacco &c.  The reasoning of men in place on this subject would make you smile.  They believe the Emperor can create Colonies which are to supply all their wants with the same facility & rapidity as he finishes a campaign.
The Literati at Paris are all engaged to find out how they can supply the want of Colonial produce, and English merchandise by indigenous productions.  The Moniteur announces a work on the Culture of Cotton.  The enormous price of Tobacco say 300 fs. PrCent., and the low price of wines has induced several large proprietors in this vicinity to pull up a part of their vines to make room for Tobacco, and this with very little regard to soil.  France says the editor of the Telegraphe can not only flourish without foreign articles but feed all Europe.  Her Mineral Kingdom contains all that is fabricated at Birmingham, Sheffield, Derbyshire, and London, such as Iron steel, gold, Silver China, and delftware.  The animal Kingdom all that is manufactured at Leeds, Yorkshire, & Worcestershire such as cloths, Shawls, hose, flannel &c. and her vegetable Kingdom may be brought to comprise, Cotton, Sugar Coffee &c. which would destroy the English Colonies.  The same genius which has led her armies to glory is do all this and to establish thereby the liberty and independence of the Continent which has been so long tributary to England.
There appears to be some new difficulties with the Porte, which leads many to believe that the Greek as well as Roman Empire is again to be established.  Some think that the plans of Alexander and Napoleon for the division of Europe begin to be developed & that before three months are over we shall witness new wonders.  With great respect I have the honor to remain Your Obt. St.

Wm. Lee

